Title: To Thomas Jefferson from Matthew Lyon, 26 February 1806
From: Lyon, Matthew
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington Feby 26th. 1806
                        
                        The Editor of the enclosed new Work called the Ohio & Missisipi Navigator has requested me to
                            present it to you in his name—
                        As I believe the little work will be useful & that the Western people are beholden to him for his industry
                            I chearfully comply with his request and am very respectfully your
                  very hble Servt
                        
                            M Lyon
                     
                        
                    